Exhibit 10.6 EXHIBIT G THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD WITHOUT RESTRICTIONS OR VOLUME LIMITATIONS PURSUANT TO RULE 144, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1 THIS WARRANT SHALL BE VOID AFTER 5:00 P.M. EASTERN TIME ON JULY 31, 2012. No. FUND.COM INC. WARRANT TO PURCHASE SHARES OF CLASS A COMMON STOCK, PAR VALUE $0. FOR VALUE RECEIVED, IP GLOBAL INVESTORS LTD. and EQUITIES MEDIA ACQUISITION CORP. INC. (collectively, the “Lenders”), and/or any of their respective Affiliate or designees exercising all or any part of the Purchase Option ( with the Lenders, individually a “Warrant Holder” and collectively, the “Warrant Holder”), is entitled to purchase, subject to the terms and condition of this Warrant, from FUND.COM INC., a Delaware corporation (the “Corporation”), at any time or from time to time from the “Initial Exercise Date” (as hereinafter defined) and not later than 5:00 P.M., Eastern time, on the “Warrant Expiration Date” (as hereinafter defined), that number of shares of the Corporation’s Class A Common Stock (as hereinafter defined) as shall be equal to fifty percent (50%) of the aggregate number of shares of Class A Common Stock of the Corporation that such Warrant Holder shall have purchased upon any one or more whole or partial exercise(s) of the Purchase Option (the “Warrant Shares”), at an exercise price per Warrant Share equal to thirty-one and one-half cents ($0.315) per share, being the exercise price of the Warrants, calculated at one hundred and fifty percent (150%) of the VWAP of the Class A Common Stock of the Borrower, as traded on the FINRA OTC Bulletin Board for the thirty (30) Trading Days immediately prior to July 6, 2009 (the “Exercise Price”).The number of Warrant Shares issuable upon exercise of this Warrant and the Exercise Price shall be subject to adjustment from time to time as described herein. This Warrant is the “Warrant” constituting Exhibit G, referred to in that certain revolving credit loan agreement dated as of July 27, 2009, by and between the Corporation and the Lender (the “Loan Agreement”). This Warrant may only be exercised in the event that the Warrant Holder shall exercise the Purchase Option, in whole or in part on any one or more occasion, and then only to the extent provided herein. The Corporation shall maintain books for the transfer and registration of the Warrant.Upon the initial issuance of this Warrant, the Corporation shall issue and register the Warrant in the name of the Warrant Holder. Definitions.Unless otherwise separately defined in this Warrant, all capitalized terms when used herein shall have the same meaning as they are defined in the Loan Agreement.As used in this Warrant, the following terms shall have the meanings set forth below. A“Affiliate” of any particular Person means any other Person that directly, or indirectly through one or more intermediaries, controls, or is controlled by or under common control with such Person.
